
	
		II
		112th CONGRESS
		1st Session
		S. 408
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the temporary retention of sole community
		  hospital status for a hospital under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Hospital Jobs Act of
			 2011.
		2.Temporary
			 retention of Medicare sole community hospital statusNotwithstanding any other provision of law,
			 effective for discharges occurring during the 3-year period beginning on
			 October 1, 2010, in the case of a hospital with Medicare provider number
			 51–0047, the Secretary of Health and Human Services shall deem such hospital to
			 meet the criteria for classification as a sole community hospital under section
			 1886(d)(5)(D)(iii)(II) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(D)(iii)(II)).
		
